

Exhibit 10.8
ANTHEM
BOARD OF DIRECTORS’
DEFERRED COMPENSATION PLAN
As Amended and Restated Effective December 2, 2014





--------------------------------------------------------------------------------



ARTICLE I DEFINITIONS
1

Section 1.01
Administrator    1

Section 1.02
Anthem    1

Section 1.03
Anthem Common Stock    1

Section 1.04
Beneficiary    1

Section 1.05
Cash Participation Account    1

Section 1.06
Company    2

Section 1.07
Compensation    2

Section 1.08
Director    2

Section 1.09
Forms    2

Section 1.10
Interest Rate    2

Section 1.11
Participant    2

Section 1.12
Participation Account    2

Section 1.13
Phantom Stock    2

Section 1.14
Phantom Stock Participation Account    3

Section 1.15
Plan    3


i



--------------------------------------------------------------------------------



Section 1.16
Plan Year    3

Section 1.17
Plan Year Participation Account    3

Section 1.18
Separation from Service    3

ARTICLE II PARTICIPATION IN THE PLAN
3

Section 2.01
Eligibility    3

Section 2.02
Deferral Amounts    3

ARTICLE III PARTICIPATION ACCOUNTS
6

Section 3.01
Deferral of Compensation    6

Section 3.02
Cash Participation Account    6

Section 3.03
Phantom Stock Participation Account    6

ARTICLE IV DEATH BENEFITS
6

ARTICLE V ADMINISTRATION
7

Section 5.01
Delegation of Responsibility    7

Section 5.02
Payment of Benefits    7

Section 5.03
Administration    7

Section 5.04
Liability    7

ARTICLE VI AMENDMENT OR TERMINATION OF PLAN
7

Section 6.01
Termination    7


ii



--------------------------------------------------------------------------------



Section 6.02
Amendment    8

ARTICLE VII MISCELLANEOUS
8

Section 7.01
Successors    8

Section 7.02
Choice of Law    8

Section 7.03
No Service Contract    8

Section 7.04
Non-Alienation    8

Section 7.05
Disclaimer    8

Section 7.06
Designation of Beneficiaries    8

Section 7.07
Ownership of Shares    9




iii



--------------------------------------------------------------------------------



ANTHEM
BOARD OF DIRECTORS’
DEFERRED COMPENSATION PLAN,
(AS AMENDED AND RESTATED DECEMBER 2, 2014)
PREAMBLE
The Anthem Board of Directors’ Deferred Compensation Plan (the “Plan”) is an
unfunded supplemental retirement plan for directors of Anthem, Inc. (“Anthem”)
This Plan was originally adopted as of January 1, 2005 to provide deferrals on
terms compliant with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”). It was further amended and restated
effective January 1, 2009 to comply with final regulations issued by the
Department of Treasury under Code Section 409A. It is further amended and
restated to reflect the change in WellPoint, Inc.’s name to Anthem, Inc.
The Anthem Board of Directors’ Deferred Compensation Plan as it existed as of
December 31, 2004 (the “Prior Plan”) was frozen effective December 31, 2004 and
has not and shall not be amended in any manner that would constitute a material
modification as defined in Treas. Reg. § 1.409A-6(a)(4). The Prior Plan, as it
existed on December 31, 2004 is attached hereto strictly for purpose of
reference as Appendix A. The rights, duties and obligations of Anthem and the
Prior Plan Participants with respect to the Prior Plan shall be governed
exclusively by the terms of the Prior Plan.
ARTICLE 1
DEFINITIONS
Section 1.01    Administrator. The term “Administrator” means the individual or
individuals appointed by the Chief Executive Officer of Anthem, which individual
or individuals shall have the authority to manage and control the operation of
this Plan.
Section 1.02    Anthem. The term “Anthem” means Anthem, Inc., and any successor
thereof.
Section 1.03    Anthem Common Stock. The term “Anthem Common Stock” means the
common stock of Anthem.
Section 1.04    Beneficiary. The term “Beneficiary” means, for a Participant,
the individual or individuals designated by that Participant in the last
Beneficiary Designation Form executed by that Participant to receive benefits in
the event of that Participant’s death.
Section 1.05    Cash Participation Account. The term “Cash Participation
Account” means the bookkeeping account maintained by the Company for each
Participant reflecting cash Compensation amounts deferred under this Plan (as
adjusted from time to time) and cash dividends on Anthem Common Stock deferred
under this Plan and credited to the Participant’s Phantom Stock Participation
Account, plus interest accruing at the Interest Rate on such amounts.

1
18397168v.2

--------------------------------------------------------------------------------



Section 1.06    Company. The term “Company” means and shall include the entities
listed on Appendix A.
Section 1.07    Compensation. The term “Compensation” means for each Participant
in any Plan Year the total amount of remuneration (including retainers, meeting
fees and, if applicable, incentive compensation) for director services as paid
to that Participant by the Company in that Plan Year.
Section 1.08    Director. The term “Director” means each non-employee member of
the Board of Directors of the Company.
Section 1.09    Forms. The term “Forms” means the forms used by the Company for
Plan operation and shall include the following:
(a)    Enrollment Form. The term “Enrollment Form” shall be the form on which a
Participant designates the amount and type (i.e. cash or Anthem Common Stock) of
Compensation to be deferred under the Plan and when and how the Participant’s
Participation Account shall be distributed.
(b)    Beneficiary Designation Form. The term “Beneficiary Designation Form”
means the form on which a Participant designates the Participant’s Beneficiary.
Section 1.10    Interest Rate. The term “Interest Rate” means the annual rate of
return credited to amounts held in the Participant’s Cash Participation Account.
The rate shall change each January 1. The rate shall be equal to the average of
the monthly average rates of the 10-year United States Treasury Notes for the
twelve (12) months ending on September 30 immediately preceding such January 1
plus one hundred and fifty (150) basis points, but not to exceed one hundred
twenty percent (120%) of the applicable federal long-term rate, with compounding
(as prescribed under Section 1274(d) of the Code); provided, however, that the
Company reserves the right to change the method of determining or to increase or
decrease the Interest Rate which is credited to a Participant’s Cash
Participation Account as long as the Interest Rate shall not be decreased for
periods prior to such action.
Section 1.11    Participant. The term “Participant” means any individual who
fulfills the eligibility requirements contained in Article II of this Plan.
Section 1.12    Participation Account. The term “Participation Account” means
the Cash Participation Account and/or the Phantom Stock Participation Account,
as applicable. A Participation Account is a bookkeeping account and is not
required to be funded in any manner. The Participation Account shall be divided
into a series of Plan Year Participation Accounts, one for each Plan Year for
which the Participant defers any Compensation under the Plan.
Section 1.13    Phantom Stock. The term “Phantom Stock” means a unit of
measurement equivalent to one (1) share of Anthem Common Stock, with none of the
attendant rights that a Anthem shareholder has with respect to a share of Anthem
Common Stock, including, without limitation, the right to vote such share and
the right to receive dividends or other distributions thereunder.

2
18397168v.2

--------------------------------------------------------------------------------



Section 1.14    Phantom Stock Participation Account. The term “Phantom Stock
Participation Account” means the bookkeeping account maintained by the Company
for each Participant reflecting Anthem Common Stock Compensation deferred under
this Plan (as adjusted from time to time) and deemed to be invested in Phantom
Stock consistent with Article III. The Phantom Stock Participation Accounts are
established solely for accounting purposes and shall not require a segregation
of any Company assets.
Section 1.15    Plan. The term “Plan” means the plan embodied by this instrument
as now in effect or hereafter amended.
Section 1.16    Plan Year. The term “Plan Year” means the calendar year.
Section 1.17    Plan Year Participation Account. The term “Plan Year
Participation Account” means the portion of a Participation Account attributable
to deferrals in a particular Plan Year.
Section 1.18    Separation from Service. The term “Separation from Service”
means the termination of the Director’s service as a Director with the Company
and any entity in its controlled group, other than by reason of death, in
compliance with Code Section 409A and the applicable Treasury Regulations issued
thereunder. For purposes of the foregoing, whether an entity is in the Company’s
controlled group shall be determined under the rules of Code Section 414, as
modified by Code Section 409A.
ARTICLE II
PARTICIPATION IN THE PLAN
Section 2.01    Eligibility. All Directors are eligible to become Participants
in this Plan; provided, however, that former Directors shall be eligible to
participate to the extent they are entitled to consulting fees or continuing
director fees.
Section 2.02    Deferral Amounts.
(a)    Amount of Deferral. The amount of Compensation to be deferred in a Plan
Year shall be designated by each Participant in the Enrollment Form executed by
that Participant for that Plan Year and returned to the Administrator before the
beginning of the Plan Year to which it relates; provided, however, that with
respect to any Compensation that is “performance based compensation” under
Section 409A of the Code, such election shall be due no later than six (6)
months before the end of the performance period for which such Compensation
would otherwise be paid. For the Plan Year during which a person first becomes
eligible to become a Participant, the Participant shall be provided by the
Company the opportunity to make a special election for such Plan Year with
respect to the Compensation (other than performance-based compensation) paid in
such Plan Year after the date on which the person becomes an eligible
Participant by completing and returning to the Administrator an Enrollment Form
no later than 30 days after becoming a Participant.
(b)    No Changes. Any election by a Participant to defer Compensation with
respect to a particular Plan Year may not be revoked, modified or suspended
after the start of that

3
18397168v.2

--------------------------------------------------------------------------------



Plan Year, except to the extent permitted under Code Section 409A and the
Treasury Regulations thereunder.
(c)    Crediting of Deferral. The following rules govern the crediting of the
deferral of Compensation under this Plan:
(i)    Compensation deferred by a Participant shall be effected pro-rata from
each payment of Compensation during the Plan Year.
(ii)    For purposes of the allocations described in Article III, the amount of
any Compensation deferred hereunder shall be credited to a Participant’s Cash
Participation Account and/or Phantom Stock Participation Account, as required by
Article III, on the day, but for the deferral, the deferred Compensation would
have been paid.
(d)    Date of Payout of a Participant’s Participation Account. Each Participant
must, prior to the start of each Plan Year, elect the manner in which his or her
Participation Account attributable to deferrals in a particular Plan Year will
be distributed. Accordingly, the Participant shall make a separate distribution
election with respect to each Plan Year by following the procedures described
below and by satisfying such additional requirements as the Administrator may
determine.
(i)    At the same time the Participant files his or her deferral election for
Compensation to be earned in the upcoming Plan Year, the Participant must also
elect, in writing, on his or her Enrollment Form, which of the distribution
options described below will govern the payment of the Plan Year Participation
Account to which those deferred items of Compensation are credited.
(ii)    A Participant’s Plan Year Participation Account shall be distributed as
of the earliest of: (A) the July 1 following the date of the Participant’s
Separation from Service, (B) the July 1 following the date of the Participant’s
death, or (C) the date elected by the Participant in his or her Enrollment Form.
Under distribution option (C), the date elected must be longer than the minimum
deferral period or at least twelve months after the date the initial deferral
election for that Plan Year Participation Account is filed.
(iii)    A Participant’s Plan Year Participation Account will be distributed,
based on the Participant’s election under clause (i) above in one of the
following forms: (A) a lump sum, (B) five annual installments, or (C) ten annual
installments. The amount of each annual installment will be either the amount
(if any) specified by the Participant in his or her selected distribution
schedule or the remaining balance of the Participant’s Plan Year Participation
Account divided by the number of installments remaining (including the
installment to be made).
(iv)    Notwithstanding anything in the Plan to the contrary, upon a
Participant’s Separation from Service, any outstanding deferral election shall
be given effect to the extent any amounts covered by such election are paid
after such event. In such circumstance, payment of deferred amounts shall be
made pursuant to clause (i).

4
18397168v.2

--------------------------------------------------------------------------------



(e)    Subsequent Election. A Participant may change the distribution election
in effect for a Plan Year Participation Account by submitting that change to the
Administrator in writing. No such election shall have any force or effect or
become effective until the expiration of the twelve month period measured from
the filing date of such election. In addition, each such election shall be valid
only if:
(i)    such election defers any distribution to be made (other than an election
to have distribution made upon the Participant’s death) for at least five years
after the date that distribution would have otherwise been made or commenced in
the absence of such subsequent election, and
(ii)    in the case of a scheduled distribution to be made pursuant to a date
specified by the Participant, such election is made at least twelve months
before the date of the first scheduled distribution. In no event, however, may
any change to the distribution election in effect for a Plan Year Participation
Account result in any acceleration of the distribution with respect to that
Participation Account. For purposes of this subsection (e), in accordance with
the applicable Treasury Regulations, a series of annual installments shall be
treated as a single payment.
Notwithstanding anything in this subsection (e) to the contrary, in the event of
the Participant’s Separation from Service or death after a subsequent election
is made but before the end of the five-year delay described in clause (i) above,
payment shall instead be made upon such Separation from Service or death, as the
case may be.
(f)    Default Rule. If a Participant fails to complete an Enrollment Form,
amounts credited to the Participant’s Plan Year Participation Account shall
automatically be distributed in a single lump sum on the July 1 immediately
following the earlier of the Participant’s Separation from Service or death.
(g)    Payment of Small Accounts. Notwithstanding anything in this Plan to the
contrary and only to the extent permitted under Section 409A of the Code, if a
Participant becomes entitled to a distribution of his or her Plan Year
Participation Account by reason of his or her termination of eligibility to
participate in this Plan and the value of the Participant’s Participation
Account balance is equal to or less than the limit then in effect under Code
Section 402(g), then the Administrator may, in its sole discretion, pay to the
Participant his or her entire Participation Account balance in a single lump sum
cash payment. Any such payment will be made as soon as administratively feasible
following the Participant’s termination of eligibility to participate in this
Plan and before the later of:
(i)    December 31 of the calendar year in which the Participant’s termination
of eligibility to participate in this Plan occurs, or
(ii)    the fifteenth (15th) day of the third month following the Participant’s
termination of eligibility to participate in this Plan.
(h)    409A Transition Elections. Notwithstanding any provision in the Plan to
the contrary, on or before December 31, 2008, Participants may make changes to
distribution elections previously filed with respect to amounts deferred under
the Plan that relate to Plan Years 2005

5
18397168v.2

--------------------------------------------------------------------------------



through 2008 consistent with transition relief provided by the Department of the
Treasury in Notice 2006-79, Notice 2007-86 and proposed regulations promulgated
under Code Section 409A.
ARTICLE III
PARTICIPATION ACCOUNTS
Section 3.01    Deferral of Compensation. All cash Compensation deferred
hereunder shall be credited to the Participant’s Cash Participation Account and
all Anthem Common Stock Compensation deferred hereunder shall be credited in
Phantom Stock to the Participant’s Phantom Stock Participation Account.
Section 3.02    Cash Participation Account. Any monies credited to a
Participant’s Cash Participation Account shall be credited with interest at the
Interest Rate, earned daily, posted monthly and compounded annually, on the
amounts held in such Cash Participation Account. At the end of the deferral
period elected by the Participant, the Company, consistent with Section 2.02,
shall pay the Participant in cash the value of the Participant’s Cash
Participation Account.
Section 3.03    Phantom Stock Participation Account. An amount of Phantom Stock
equal to the number of shares of Anthem Common Stock Compensation deferred
hereunder shall be credited to a Participant’s Phantom Stock Participation
Account. If at any time there is Phantom Stock credited to a Participant’s
Phantom Stock Participation Account and there is a cash dividend on Anthem
Common Stock, then an amount equal to the cash dividend shall be paid on the
Phantom Stock held in the Participant’s Phantom Stock Participation Account as
if a share of Phantom Stock was a share of Anthem Common Stock, by crediting
such amount to the Participant’s Cash Participation Account. The number of
shares of Phantom Stock allocated to the Participant’s Phantom Stock
Participation Account shall be adjusted by the Administrator, as it deems
appropriate in its discretion, in the event of any subdivision or combination of
shares of Anthem Common Stock or any stock dividend, stock split,
reorganization, recapitalization, or consolidation or merger with Anthem, as the
surviving corporation, or if additional shares or new or different shares or
other securities of Anthem or any other issuer are distributed with respect to
shares of Anthem Common Stock through a spin-off or other extraordinary
distribution, as if such Phantom Stock were shares of Anthem Common Stock. At
the end of the deferral period elected by the Participant, the Company,
consistent with Section 2.02, shall pay the Participant in shares of Anthem
Common Stock the number of shares of Phantom Stock credited to the Participant’s
Phantom Stock Participation Account.

ARTICLE 1V
DEATH BENEFITS
If a Participant dies prior to the commencement of the Participant’s benefits
under Article II, the Beneficiary of that Participant, as determined pursuant to
the last Beneficiary Designation Form executed by that Participant and on file
with the Administrator, shall receive the balance contained in his Participation
Account in cash and/or in Anthem Common Stock, as applicable, in a single
payment on the July 1 immediately following the Participant’s death. If a
Participant dies after the commencement of the Participant’s benefits under
Article III, payment of any remaining

6
18397168v.2

--------------------------------------------------------------------------------



installments due shall be made to the Participant’s Beneficiary at the same
times that the installments would have been paid to the Participant.

ARTICLE V
ADMINISTRATION
Section 5.01    Delegation of Responsibility. The Company may delegate duties
involved in the administration of this Plan to such person or persons whose
services are deemed by it to be necessary or convenient.
Section 5.02    Payment of Benefits. The amounts allocated to a Participant’s
Participation Account and payable as benefits under this Plan shall be paid
solely from the general assets of the Company. The Plan is unfunded. Any
Compensation paid in Anthem Common Stock deferred under this Plan and converted
into Phantom Stock shall be, on the date on which such deferred Anthem Common
Stock is to be distributed pursuant to this Plan, converted back into Anthem
Common Stock and be paid in Anthem Common Stock pursuant to the plan, agreement
or arrangement under which such Compensation was paid; provided, however,
fractional shares shall not be issued to a Participant but the value of such
fractional shares shall be paid in cash. The payment of a benefit obligation
shall be allocated among the Companies based on the portion of the Compensation
which would have been paid by the applicable Company but for the deferral. No
Participant shall have any interest in any specific assets of the Company under
the terms of this Plan. This Plan shall not be considered to create an escrow
account, trust fund or other funding arrangement of any kind or a fiduciary
relationship between any Participant and the Company. The Companies’ obligations
under this Plan are purely contractual and shall not be funded or secured in any
way.
Section 5.03    Administration. Except as otherwise provided in the Plan, the
Plan shall be administered by the Administrator, which shall have the final
authority to adopt rules and regulations for carrying out the Plan, and to
interpret, construe, and implement the provisions of the Plan.
Section 5.04    Liability. Any decision made or action taken by the Board of
Directors, the Administrator, or any employee of the Company or any of its
subsidiaries, arising out of or in connection with the construction,
administration, interpretation, or effect of the Plan, shall be absolutely
discretionary, and shall be conclusive and binding on all parties. Neither the
Administrator nor a member of the Board of Directors and no employee of the
Company or any of its subsidiaries shall be liable for any act or action
hereunder, whether of omission or commission, by any other member or employee or
by any agent to whom duties in connection with the administration of the Plan
have been delegated or, except in circumstances involving bad faith, for
anything done or omitted to be done.
ARTICLE VI
AMENDMENT OR TERMINATION OF PLAN
Section 6.01    Termination. The Company may at any time terminate this Plan. No
additional amounts shall be permitted to be deferred from any Participant’s
Compensation effective as of the first day of the Plan Year immediately
following the date of Plan termination. The Company

7
18397168v.2

--------------------------------------------------------------------------------



shall pay to each such Participant the balance contained in the Participant’s
Participation Account at such time designated by that Participant in the Forms
executed by that Participant. Upon termination of the Plan, the Company reserves
the discretion to accelerate distribution of the Participation Accounts in
accordance with regulations promulgated by the Department of Treasury under Code
Section 409A.
Section 6.02    Amendment. The Company may amend the provisions of this Plan at
any time; provided, however, that no amendment shall adversely affect the rights
of Participants or their Beneficiaries with respect to the balances contained in
their Participation Accounts immediately prior to the amendment.
ARTICLE VII
MISCELLANEOUS
Section 7.01    Successors. This Plan shall be binding upon the successors of
the Company.
Section 7.02    Choice of Law. This Plan shall be construed and interpreted
pursuant to, and in accordance with, the laws of the State of Indiana.
Section 7.03    No Service Contract. This Plan shall not be construed as
affecting in any manner the rights or obligations of the Company or of any
Participant to continue or to terminate director status at any time.
Section 7.04    Non-Alienation. No Participant or such Participant’s Beneficiary
shall have any right to anticipate, pledge, alienate, assign, sell or otherwise
transfer (except by will or applicable laws of descent and distribution) any of
such Participant’s rights under this Plan, and any effort to do so shall be null
and void. The benefits payable under this Plan shall be exempt from the claims
of creditors or other claimants and from all orders, decrees, levies and
executions and any other legal process to the fullest extent that may be
permitted by law.
Section 7.05    Disclaimer. The Company makes no representations or assurances
and assumes no responsibility as to the performance by any parties, solvency,
compliance with state and federal securities regulation or state and federal tax
consequences of this Plan or participation therein. It shall be the
responsibility of the respective Participants to determine such issues or any
other pertinent issues to their own satisfaction.
Section 7.06    Designation of Beneficiaries. Each Participant shall designate
in such Participant’s Beneficiary Designation Form such Participant’s
Beneficiary and such Participant’s contingent Beneficiary to whom death benefits
due hereunder at the date of such Participant’s death shall be paid; provided,
however, that the Beneficiary and contingent Beneficiary designated by a
Participant in the last Beneficiary Designation Form executed by that
Participant and on file with the Administrator shall supersede all other
Beneficiary or contingent Beneficiary designations made by that Participant in
any earlier Beneficiary Designation Form executed by that Participant. If any
Participant fails to designate a Beneficiary or if the designated Beneficiary
predeceases any Participant, death benefits due hereunder at that Participant’s
death shall be paid to the deceased

8
18397168v.2

--------------------------------------------------------------------------------



Participant’s contingent Beneficiary or, if none, to the deceased Participant’s
surviving spouse, if any, and if none to the deceased Participant’s estate.
Section 7.07    Ownership of Shares. A Participant shall have no rights as a
shareholder of Anthem Common Stock with respect to any shares of Anthem Common
Stock until the shares of Anthem Common Stock are issued or transferred to the
Participant on the books of Anthem.
This Plan has been executed on this 11th day of November, 2014. This Plan, as
amended and restated herein, shall be effective as of December 2, 2014. Nothing
herein shall invalidate or adversely affect any previous election, designation,
deferral, or accrual in accordance with the terms of this Plan that were in
effect prior to the effective date of this amended and restated Plan.


ANTHEM, INC.
/s/ Joseph R. Swedish
Joseph R. Swedish
President & Chief Executive Officer    



9
18397168v.2

--------------------------------------------------------------------------------



APPENDIX A



10
18397168v.2

--------------------------------------------------------------------------------



ANTHEM
BOARD OF DIRECTORS’
DEFERRED COMPENSATION PLAN
(AS FROZEN DECEMBER 31, 2004)
PREAMBLE
The Anthem Board of Directors’ Deferred Compensation Plan (the “Plan”) is an
unfunded supplemental retirement plan for directors of Anthem, Inc. (“Anthem”)
and such other subsidiaries and affiliates of Anthem which have adopted the Plan
and which are listed on Appendix A.
ARTICLE I    
DEFINITIONS
Section 1.01    Administrator. The term “Administrator” means the Director
Benefits Committee which committee is appointed by the Chief Executive Officer
of Anthem and which committee which shall have the authority to manage and
control the operation of this Plan.
Section 1.02    Anthem. The term “Anthem” means Anthem, Inc., and any successor
thereof.
Section 1.03    Anthem Common Stock. The term “Anthem Common Stock” means the
common stock of Anthem.
Section 1.04    Beneficiary. The term “Beneficiary” means, for a Participant,
the individual or individuals designated by that Participant in the last
Beneficiary Designation Form executed by that Participant to receive benefits in
the event of that Participant’s death.
Section 1.05    Cash Participation Account. The term “Cash Participation
Account” means the bookkeeping account maintained by the Company for each
Participant reflecting cash Compensation amounts deferred under this Plan (as
adjusted from time to time) and cash dividends on Anthem Common Stock deferred
under this Plan and credited to the Participant’s Phantom Stock Participation
Account, plus interest accruing at the Interest Rate on such amounts.
Section 1.06    Company. The term “Company” means and shall include the entities
listed on Appendix A.
Section 1.07    Compensation. The term “Compensation” means for each Participant
in any Plan Year the total amount of remuneration (including retainers, meeting
fees and, if applicable, incentive compensation) for director services as paid
to that Participant by the Company in that Plan Year.
Section 1.08    Director. The term “Director” means each non-employee member of
the Board of Directors of the Company.
Section 1.09    Effective Date. The term “Effective Date” means January 1, 1999.

11
18397168v.2

--------------------------------------------------------------------------------



Section 1.10    Forms. The term “Forms” means the forms used by the Company for
Plan operation and shall include the following:
(a)    Enrollment Form. The term “Enrollment Form” shall be the form on which a
Participant designates the amount and type (i.e. cash or Anthem Common Stock) of
Compensation to be deferred under the Plan.
(b)    Beneficiary Designation Form. The term “Beneficiary Designation Form”
means the form on which a Participant designates the Participant’s Beneficiary.
(c)    Distribution Election Form. The term “Distribution Election Form” means
the form on which a Participant designates when and how the Participant’s
Participation Account shall be distributed.
Section 1.11    Interest Rate. The term “Interest Rate” means the annual rate of
return credited to amounts held in the Participant’s Cash Participation Account.
The rate shall change each January 1. The rate shall be equal to the average of
the monthly average rates of the 10-year United States Treasury Notes for the
twelve (12) months ending on September 30 immediately preceding such January 1
plus one hundred and fifty (150) basis points; provided, however, that the
Company reserves the right to change the method of determining or to increase or
decrease the Interest Rate which is credited to a Participant’s Cash
Participation Account as long as the Interest Rate shall not be decreased for
periods prior to such action.
Section 1.12    Participant. The term “Participant” means any individual who
fulfills the eligibility requirements contained in Article II of this Plan.
Section 1.13    Participation Account. The term “Participation Account” means
the Cash Participation Account and/or the Phantom Stock Participation Account,
as applicable. A Participation Account is a bookkeeping account and is not
required to be funded in any manner.
Section 1.14    Phantom Stock. The term “Phantom Stock” means a unit of
measurement equivalent to one (1) share of Anthem Common Stock, with none of the
attendant rights that an Anthem shareholder has with respect to a share of
Anthem Common Stock, including, without limitation, the right to vote such share
and the right to receive dividends or other distributions thereunder.
Section 1.15    Phantom Stock Participation Account. The term “Phantom Stock
Participation Account” means the bookkeeping account maintained by the Company
for each Participant reflecting Anthem Common Stock Compensation deferred under
this Plan (as adjusted from time to time) and deemed to be invested in Phantom
Stock consistent with Article III. The Phantom Stock Participation Accounts are
established solely for accounting purposes and shall not require a segregation
of any Company assets.
Section 1.16    Plan. The term “Plan” means the plan embodied by this instrument
as now in effect or hereafter amended.

12
18397168v.2

--------------------------------------------------------------------------------



Section 1.17    Plan Year. The term “Plan Year” means the calendar year.

ARTICLE II
PARTICIPATION IN THE PLAN
Section 2.01    Eligibility. As of the Effective Date, all Directors shall be
eligible to become Participants in this Plan; provided, however, that former
Directors shall be eligible to participate to the extent they are entitled to
consulting fees or continuing director fees.
Section 2.02    Deferral Amounts.
(a)    Amount of Deferral. The amount of Compensation to be deferred in a Plan
Year shall be designated by each Participant in the Enrollment Form executed by
that Participant for that Plan Year prior to the beginning of that Plan Year and
within the time period established by Administrator.
(b)    Special Rules for New Directors. For the Plan Year during which a person
first becomes eligible to become a Participant, the Participant shall be
provided by the Company the opportunity to make a special election for such Plan
Year with respect to the Compensation paid in such Plan Year after the date on
which the person becomes an eligible Participant.
(c)    Timing of Deferral. The following rules govern the timing of the deferral
of Compensation under this Plan:
(i)    Compensation deferred by a Participant shall be effected pro-rata from
each payment of Compensation during the Plan Year.
(ii)    For purposes of the allocations described in Article III, the amount of
any Compensation deferred hereunder shall be credited to a Participant’s Cash
Participation Account and/or Phantom Stock Participation Account, as required by
Article III, on the day, but for the deferral, the deferred Compensation would
have been paid.
(d)    Date of Payout of a Participant’s Participation Account. The date on
which a Participant’s Participation Account attributable to deferrals in a Plan
Year is to be distributed to that Participant under the provisions of this Plan
shall be designated by that Participant in the most recent Distribution Election
Form executed by that Participant. The distribution options available to a
Participant shall include:
(i)    lump sum, or
(ii)    five (5) or ten (10) annual installments
The Participant shall designate in the Distribution Election Form the year in
which distribution is to be made or begin. Any lump sum payment or installment
under this Plan for a Plan Year shall be made on or about July 1.

13
18397168v.2

--------------------------------------------------------------------------------



(e)    Special Rules. Notwithstanding anything contained in this Article II to
the contrary, the following special rules shall govern distributions made under
this Plan;
(i)    A Participant shall be permitted to change the date on which the
Participant’s Participation Account shall be distributed by completing a new
Distribution Election Form which is delivered to the Company at least one (1)
calendar year before the earlier of the date on which the Participant ceases to
be a Director or the date on which distribution of the Participant’s
Participation Account would have been made but for the change in election;
provided, however, that any completed Distribution Election Form which was not
received prior to the beginning of the one (1) year period described above shall
be null and void.
(ii)    If the aggregate amount in a Participant’s Participation Account on the
initial installment date is equal to or less than fifty-five thousand dollars
($55,000) in value, payment of the Participant’s Participation Account shall be
required to be made in a single lump sum.
(iii)    If a Participant fails to complete a Distribution Election Form,
amounts credited to the Participant’s Participation Account shall automatically
be distributed in a single lump sum on the July 1 immediately following the date
on which the Participant ceases to be eligible to participate in this Plan.
(iv)    With respect to any amounts credited to a Participant’s Participation
Account attributable to deferrals made before January 1, 1999 and except as
otherwise provided in Subsection (ii) above, any quarterly or annual installment
election made by the Participant prior to January 1, 1999 shall be given effect.

ARTICLE III
PARTICIPATION ACCOUNTS
Section 3.01    Deferral of Compensation. All cash Compensation deferred
hereunder shall be credited to the Participant’s Cash Participation Account and
all Anthem Common Stock Compensation deferred hereunder shall be credited in
Phantom Stock to the Participant’s Phantom Stock Participation Account.
Section 3.02    Cash Participation Account. Any monies credited to a
Participant’s Cash Participation Account shall be credited with interest at the
Interest Rate, earned daily, posted monthly and compounded annually, on the
amounts held in such Cash Participation Account. At the end of the deferral
period elected by the Participant, the Company, consistent with Section 2.02,
shall pay the Participant in cash the value of the Participant’s Cash
Participation Account.
Section 3.03    Phantom Stock Participation Account. An amount of Phantom Stock
equal to the number of shares of Anthem Common Stock Compensation deferred
hereunder shall be credited to a Participant’s Phantom Stock Participation
Account. If at any time there is Phantom Stock credited to a Participant’s
Phantom Stock Participation Account and there is a cash dividend

14
18397168v.2

--------------------------------------------------------------------------------



on Anthem Common Stock, then an amount equal to the cash dividend shall be paid
on the Phantom Stock held in the Participant’s Phantom Stock Participation
Account as if a share of Phantom Stock was a share of Anthem Common Stock, by
crediting such amount to the Participant’s Cash Participation Account. The
number of shares of Phantom Stock allocated to the Participant’s Phantom Stock
Participation Account shall be adjusted by the Administrator, as it deems
appropriate in its discretion, in the event of any subdivision or combination of
shares of Anthem Common Stock or any stock dividend, stock split,
reorganization, recapitalization, or consolidation or merger with Anthem, as the
surviving corporation, or if additional shares or new or different shares or
other securities of Anthem or any other issuer are distributed with respect to
shares of Anthem Common Stock through a spin-off or other extraordinary
distribution, as if such Phantom Stock were shares of Anthem Common Stock. At
the end of the deferral period elected by the Participant, the Company,
consistent with Section 2.02, shall pay the Participant in shares of Anthem
Common Stock the number of shares of Phantom Stock credited to the Participant’s
Phantom Stock Participation Account.

ARTICLE IV
DEATH BENEFITS
If a Participant dies prior to the commencement of the Participant’s benefits
under Article II, the Beneficiary of that Participant, as determined pursuant to
the last Beneficiary Designation Form executed by that Participant, shall
receive the balance contained in his Participation Account in cash and/or in
Anthem Common Stock, as applicable, in a single payment on the July 1
immediately following the Participant’s death. If a Participant dies after the
commencement of the Participant’s benefits under Article III, payment of any
remaining installments due shall be made to the Participant’s Beneficiary at the
same times that the installments would have been paid to the Participant.

ARTICLE V
ADMINISTRATION
Section 5.01    Delegation of Responsibility. The Company may delegate duties
involved in the administration of this Plan to such person or persons whose
services are deemed by it to be necessary or convenient.
Section 5.02    Payment of Benefits. The amounts allocated to a Participant’s
Participation Account and payable as benefits under this Plan shall be paid
solely from the general assets of the Company. The Plan is unfunded. Any
Compensation paid in Anthem Common Stock deferred under this Plan and converted
into Phantom Stock shall, on the date on which such deferred Anthem Common Stock
is to be distributed pursuant to this Plan, converted back into Anthem Common
Stock and be paid in Anthem Common Stock pursuant to the plan, agreement or
arrangement under which such Compensation was paid; provided, however,
fractional shares shall not be issued to a Participant but the value of such
fractional shares shall be paid in cash. The payment of benefit obligation shall
be allocated among the Companies based on the portion of the Compensation which
would have been paid by the applicable Company but for the deferral. No
Participant shall have any interest in any specific assets of

15
18397168v.2

--------------------------------------------------------------------------------



the Company under the terms of this Plan. This Plan shall not be considered to
create an escrow account, trust fund or other funding arrangement of any kind or
a fiduciary relationship between any Participant and the Company. The Companies’
obligations under this Plan are purely contractual and shall not be funded or
secured in any way.
Section 5.03    Administration. Except as otherwise provided in the Plan, the
Plan shall be administered by the Administrator, which shall have the final
authority to adopt rules and regulations for carrying out the Plan, and to
interpret, construe, and implement the provisions of the Plan.
Section 5.04    Liability. Any decision made or action taken by the Board of
Directors, the Administrator, or any employee of the Company or any of its
subsidiaries, arising out of or in connection with the construction,
administration, interpretation, or effect of the Plan, shall be absolutely
discretionary, and shall be conclusive and binding on all parties. Neither the
Administrator nor a member of the Board of Directors and no employee of the
Company or any of its subsidiaries shall be liable for any act or action
hereunder, whether of omission or commission, by any other member or employee or
by any agent to whom duties in connection with the administration of the Plan
have been delegated or, except in circumstances involving bad faith, for
anything done or omitted to be done.

ARTICLE VI
AMENDMENT OR TERMINATION OF PLAN
Section 6.01    Termination. The Company may at any time terminate this Plan. As
of the date on which this Plan is terminated, no additional amounts shall be
deferred from any Participant’s Compensation. The Company shall pay to each such
Participant the balance contained in the Participant’s Participation Account at
such time designated by that Participant in the Forms executed by that
Participant; provided, however, that the Administrator, in its sole and complete
discretion, may direct the Company to pay out to the Participants their
Participation Accounts in a single payment of cash and/or Anthem Common Stock,
as applicable, as soon as practicable after the Plan termination.
Section 6.02    Amendment. The Company may amend the provisions of this Plan at
any time; provided, however, that no amendment shall adversely affect the rights
of Participants or their Beneficiaries with respect to the balances contained in
their Participation Accounts immediately prior to the amendment.

ARTICLE VII
MISCELLANEOUS
Section 7.01    Successors. This Plan shall be binding upon the successors of
the Company.
Section 7.02    Choice of Law. This Plan shall be construed and interpreted
pursuant to, and in accordance with, the laws of the State of Indiana.

16
18397168v.2

--------------------------------------------------------------------------------



Section 7.03    No Service Contract. This Plan shall not be construed as
affecting in any manner the rights or obligations of the Company or of any
Participant to continue or to terminate director status at any time.
Section 7.04    Non-Alienation. No Participant or such Participant’s Beneficiary
shall have any right to anticipate, pledge, alienate, assign, sell or otherwise
transfer (except by will or applicable laws of descent and distribution) any of
such Participant’s rights under this Plan, and any effort to do so shall be null
and void. The benefits payable under this Plan shall be exempt from the claims
of creditors or other claimants and from all orders, decrees, levies and
executions and any other legal process to the fullest extent that may be
permitted by law.
Section 7.05    Disclaimer. The Company makes no representations or assurances
and assumes no responsibility as to the performance by any parties, solvency,
compliance with state and federal securities regulation or state and federal tax
consequences of this Plan or participation therein. It shall be the
responsibility of the respective Participants to determine such issues or any
other pertinent issues to their own satisfaction.
Section 7.06    Designation of Beneficiaries. Each Participant shall designate
in such Participant’s Beneficiary Designation Form such Participant’s
Beneficiary and such Participant’s contingent Beneficiary to whom death benefits
due hereunder at the date of such Participant’s death shall be paid; provided,
however, that the Beneficiary and contingent Beneficiary designated by a
Participant in the last Beneficiary Designation Form executed by that
Participant shall supersede all other Beneficiary or contingent Beneficiary
designations made by that Participant in any earlier Beneficiary Designation
Form executed by that Participant. If any Participant fails to designate a
Beneficiary or if the designated Beneficiary predeceases any Participant, death
benefits due hereunder at that Participant’s death shall be paid to the deceased
Participant’s contingent Beneficiary or, if none, to the deceased Participant’s
surviving spouse, if any, and if none to the deceased Participant’s estate.
Section 7.07    Ownership of Shares. A Participant shall have no rights as a
shareholder of Anthem Common Stock with respect to any shares of Anthem Common
Stock until the shares of Anthem Common Stock are issued or transferred to the
Participant on the books of Anthem.
This Plan has been executed on this 29 day of August, 2003. This Plan was
effective on January 1, 1999. This Plan, as amended and restated herein, shall
be effective as of January 1, 2004. Nothing herein shall invalidate or adversely
affect any previous election, designation, deferral, or accrual in accordance
with the terms of this Plan that were in effect prior to the effective date of
this amended and restated Plan.
ANTHEM, INC.
By:    
Its:    

17
18397168v.2